Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), dated July 26, 2007 in a personal injury action. The order, insofar as appealed from, granted in part plaintiffs motion and denied in part the cross motion of defendants Mark D. Rivoli, Michael B. Rivoli, and The Gates Pub, Inc. with respect to General Obligations Law § 15-108.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Garcea v Battista (53 AD3d 1068 [2008]). Present—Scudder, P.J., Hurlbutt, Centra, Fahey and Peradotto, JJ.